In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 14-1712

STABLE INVESTMENTS PARTNERSHIP,
                                                  Plaintiff-Appellant,

                                  v.


THOMAS J. VILSACK, Secretary,
United States Department of
Agriculture, et al.,
                                               Defendants-Appellees.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
             No. 12 C 5556— John A. Nordberg, Judge.


  ARGUED SEPTEMBER 23, 2014 — DECIDED JANUARY 5, 2015


   Before POSNER, ROVNER, and WILLIAMS, Circuit Judges.

     ROVNER, Circuit Judge. Stable Investments Partnership
(“Stable” or the “partnership”) is the beneficiary of an Illinois
land trust that holds title to farmland in Livingston County,
Illinois. The land is leased to an operator who farms the land
and shares the revenue with the trust. As the trust beneficiary,
2                                                     No. 14-1712

Stable formally holds only a personal property interest in the
income generated by the farmland and neither legal nor
equitable title to the land itself; title to the property instead is
held by the bank which has been designated the trustee. Stable
contends nonetheless that it should be recognized as an owner
of the property and as such deemed eligible for receipt of farm
subsidies under a now-defunct program operated by the
United States Department of Agriculture (“USDA”). See 7
U.S.C. § 7901(12) (defining “producer” eligible for subsidies to
include an “owner” that shares in risk of producing farm crop).
The pertinent regulation defines an “owner” as “one who has
legal ownership of farmland.” 7 C.F.R. § 718.2. The USDA
concluded that because Stable did not hold title to the prop-
erty, it was not an owner of the property eligible for benefits;
the government therefore sought return of some $448 in
benefits it had initially paid to the partnership in October 2010.
Stable filed suit in the district court seeking review of that
adverse determination. The district court ruled in favor of the
USDA, Stable Inv. Partnership v. Vilsack, No. 12 C 5556, 2014 WL
1017032 (N.D. Ill. Mar. 17, 2014), and Stable appeals. We affirm.
                                 I.
    Stable was formed by Chicago attorneys Maynerd
Steinberg (through a living trust) and Keith Parr in July 15,
2009. The following month, the partnership arranged to
purchase some 86 acres of farmland in Livingston County from
Raymond and Donna Adams through an Illinois land trust.
The parties refer to the property as Farm Number 1222.
Pursuant to a trust agreement with Heartland Bank & Trust
Company (“Heartland”), Heartland would take title to the
property as trustee. Stable, as the beneficiary of the trust,
No. 14-1712                                                      3

would hold a personal property interest in “the earnings,
avails and proceeds” of the trust; no beneficiary, be it Stable or
any future beneficiary, would possess any other “right, title or
interest in or to any portion of said real estate as such, either
legal or equitable. …” R. 14-2 at 2. By its terms, the trust
agreement was not to be filed with the County Recorder’s
office or otherwise placed in the public record.
     The provisions of the trust agreement are typical of the
Illinois land trust. This form of trust was created by the Illinois
bar, with the aid and acceptance of the Illinois bench, in the
nineteenth and early twentieth centuries. The trust is unique in
the respective powers it assigns to the trustee and beneficiary.
Pursuant to the land trust, the trustee holds both legal and
equitable title to the trust property, whereas the beneficiary
holds a special personal property interest in the trust proceeds.
But, in contrast to the more traditional trust, the exclusive
power to manage the trust assets belongs to the beneficiary
rather than the trustee, including authority to direct the trustee
in dealing with title to the property. Nominally, then, although
the trustee as the titleholder is held out to the world as the
owner of the property, it is the beneficiary who actually
exercises the powers of ownership. The land trust holds a
number of advantages for property owners. Principal among
them are these: First, the identity of the trust beneficiaries is
shielded from public knowledge; generally, one must resort to
legal process in order to ascertain the identity of the beneficia-
ries. Second, interests in the property can be pledged, assigned,
or sold more simply than with other forms of ownership. See
765 Ill. Comp. Stat. §§ 430/1, 405/1, 420/2; Old Orchard Bank &
Trust Co v. Rodriguez, 654 F. Supp. 108, 110 (N.D. Ill. 1987);
4                                                      No. 14-1712

Klein v. LaSalle Nat’l Bank, 613 N.E.2d 737, 740 (Ill. 1993),
abrogated on other grounds by People v. Vincent, 871 N.E.2d 17 (Ill.
2007); People v. Chicago Title & Trust Co., 389 N.E.2d 540, 543 (Ill.
1979); Chicago Fed. Sav. & Loan Ass’n v. Cacciatore, 185 N.E.2d
670, 674 (Ill. 1962); Espevik v. Kaye, 660 N.E.2d 1309, 1313-14 (Ill.
App. Ct. 1996); Smith v. First Nat’l Bank of Danville, 624 N.E.2d
899, 909 (Ill. App. Ct. 1993); Robinson v. Chicago Nat’l Bank, 176
N.E.2d 659, 661 (Ill. App. Ct. 1961); Julius J. Zschau, Ulysses
Clayborn, & Andrew M. O’Malley, Using Land Trusts to Prevent
Small Farmer Land Loss, 44 REAL PROPERTY, TRUST & ESTATE L. J.
521, 540-43 (2009); Steven C. R. Brown, Kill the Dummy: The
Land Trust Alternative to the Nominee, 19 CUMBERLAND L. REV.
241, 270-72 (1988/1989); Eric T. Freyfogle, Land Trusts and the
Decline of Mortgage Law, 1988 U. ILL. L. REV. 67, 71-74 (1988).
    On January 14, 2010, Stable, as the beneficiary of the trust,
entered into an Illinois Crop Share Cash Farm Lease with
Stanley Blunier, a farm operator. Under a crop share cash farm
lease, a farm owner accepts a share in the proceeds of the crop
that his tenant will produce in lieu of rent. Under the terms of
the lease with Blunier, Stable assumed fifty percent of the risk
of producing the crop, which we understand to mean that
Stable agreed to share the potential losses and gains equally
with Blunier.
   During the time period relevant to this suit, a “producer”
of certain agricultural commodities, including the crops
cultivated on the farmland at issue here, was eligible for farm
subsidies under the USDA’s Direct and Counter Cyclical
Program (“DCP”). The DCP was established by the Farm
Security and Rural Investment Act of 2002, Pub. L. 107-171,
No. 14-1712                                                      5

116 Stat. 134 (May 13, 2002), codified at 7 U.S.C. § 7901, et seq.
(the “Act”), as a means of shielding farmers from the cyclical
variations in crop prices by providing subsidies to the produc-
ers of certain agricultural commodities. The program was
originally scheduled to expire in 2007, but was subsequently
extended through 2013. A provision in the Agricultural Act of
2014, Pub. L. 113-79, 128 Stat. 649, 658 (Feb. 7, 2014), terminated
the program.
    The Act defines a “producer” to include “an owner,
operator, landlord, tenant, or sharecropper that shares in the
risk of producing a crop and is entitled to share in the crop
available for marketing from the farm, or would have shared
had the crop been produced.” § 7901(12). Without doubt,
Blunier, as the tenant farming the property, qualified as a
producer eligible for DCP subsidies and did, in fact, apply for
and receive such subsidies. Stable also sought subsidies, on the
ground that as an “owner” of the property, which by virtue of
the lease arrangement with Blunier shared in the risk of
producing the crops, it likewise qualified as an eligible
“producer.” See 7 C.F.R. § 1412.42(a)(1). A regulation promul-
gated by the USDA pursuant to section 7901 supplies the
following definition of the term “owner.”
    Owner means one who has legal ownership of farmland,
including:
   (1) Any agency of the Federal Government, however,
       such agency shall not be eligible to receive any
       payment … ;
6                                                   No. 14-1712

     (2) One who is buying farmland under a contract for
         deed;
     (3) One who has a life-estate in the property; or
     (4) . . .
         (i) One who has purchased a farm in a foreclo-
             sure proceeding; and
             (A) The redemption period has not passed; and
             (B) The original owner has not redeemed the
                 property.
       ...
     (5) One who is an heir to property but cannot pro-
         vide legal documentation to confirm ownership
         of the property, if such heir certifies to the own-
         ership of the property and the certification is
         considered acceptable, as determined by the
         Deputy Administrator.
7 C.F.R. § 718.2. Stable maintains that it qualifies as an owner
pursuant to this regulatory definition.
   Two months after he entered the lease with Stable, Blunier
enrolled Farm Number 1222 in the DCP subsidy program,
identifying himself as the tenant with a fifty-percent share in
the crop being cultivated and Stable as the owner of the farm
with the other fifty-percent share. The Farm Service Agency
(“FSA”), an agency of the USDA, managed that program. On
March 30, 2010, the FSA approved Farm Number 1222 for
enrollment in the 2010 DCP program. As DCP benefits were
prorated based on the number of eligible recipients for each
No. 14-1712                                                     7

farm and Blunier had indicated that he and Stable were sharing
the risk of farming the property, the FSA requested that Stable
submit documentation of its eligibility for DCP benefits as the
“owner” of Farm Number 1222. The partnership submitted the
appropriate paperwork.
     On October 13, 2010, the FSA sent Stable a check in the
amount of $448.00, representing the pro rata portion of benefits
to which the partnership was entitled under the DCP pro-
gram—or would be, assuming that Stable, as the beneficiary of
the land trust, qualified as an “owner” of the property.
Apparently the check was issued in error. Previously, govern-
ment representatives had indicated to Stable that the trust as
titleholder rather than the partnership as beneficiary consti-
tuted the owner of the land. The Livingston County office of
the FSA had notified the partnership in August that it was
ineligible for DCP benefits, as the trust “is technically the
owner of the farm ground and Stable [Partnership] is the 100%
beneficiary of the land trust.” R. 12 ¶ 34; R. 14-2 at 32. Ed
Brown, of the USDA, emphasized the same point in a Septem-
ber email to Steinberg: “Trust HBT-394 is the owner of the
farm. … Stable holds the beneficial interest in Trust HBT-394,
but they are not the owner of the farm.” R. 14-2 at 26. In late
October, the Livingston County FSA formally advised Stable
that its application for DCP benefits was denied. The partner-
ship pursued appeals to the County FSA Committee, the State
FSA Committee, the USDA National Appeals Division, and
finally to the office of the Director of the Appeals Division. All
sustained the denial of DCP benefits to the partnership, noting
that it was the trust itself, rather than the partnership as the
beneficiary of that trust, which was the owner of the property.
8                                                    No. 14-1712

The Director’s office, whose ruling represents the final decision
of the agency, deemed it reasonable for the FSA to conclude
that the person or entity that holds title to the property is the
“owner” for purposes of eligibility for benefits, given that the
regulation defines “owner” as the person who has “legal
ownership” of the property. R. 14-6 at 8. Having thus been
found ineligible for DCP subsidies, Stable has been asked to
return the $448 in benefits it received in October 2010.
    Its administrative remedies exhausted, Stable filed suit in
the district court contending that the agency’s ruling denying
it DCP benefits was both not in accordance with the law and
arbitrary and capricious, see 5 U.S.C. § 704, 7 U.S.C. § 6999; the
partnership sought declaratory relief recognizing that Stable,
as the beneficiary of the land trust, is the owner of the property
for purposes of the DCP program and any other federal
benefits program. The district court granted summary judg-
ment to the government, rejecting each of the three grounds on
which Stable challenged the agency’s decision. 2014 WL
1017032.
    The court noted at the outset that a “legal owner” is
generally considered to be “[o]ne recognized by law as the
owner of something; esp[ecially], one who holds legal title to
the property for the benefit of another,” in contrast to the
“beneficial owner,” who is “recognized in equity as the owner
of something because use and title belong to that person, even
though legal title may belong to someone else, esp[ecially], one
for whom property is held in trust.” Id. at *3 (quoting BLACK’S
LAW DICTIONARY (9th ed. 2009)). This suggested to the court
that the trustee, and not the beneficiary, of the land trust was
the legal owner of the farmland.
No. 14-1712                                                    9

    The court was not convinced that a land trust beneficiary
qualifies as the owner of the farm property in view of the five
specific situations that the regulation identifies as being
“includ[ed]” in the class of owners entitled to benefits. To the
court’s mind, the five cited cases, some with express qualifica-
tions, comprised a varied list from which no clear unifying
principle could be extracted. “To accept Stable’s argument, we
would have to articulate what this larger principle is exactly,
which would effectively put this Court in the role of drafting
a new FSA farm regulation.” Id., at *4. Consequently, the term
“including” preceding the five cited cases was properly
understood as a term of limitation rather than a term of
enlargement.
    Finally, although Stable represented that the FSA in
practice allowed the beneficiary of a deed of trust – also
unnamed in the regulation – to qualify as an owner, the court
was not convinced that it was arbitrary and capricious not to
also treat the beneficiary of an Illinois land trust as an owner.
The court noted that the beneficiary of a deed of trust, in
contrast to the beneficiary of an Illinois land trust, would
appear in the chain of title; there would thus be no need to
review private documents in order to confirm the beneficiary’s
status. It was therefore not arbitrary and capricious for the FSA
to treat the two types of beneficiaries differently. “The FSA,
overseeing a complex program of farm benefits, is entitled to
some deference, and its stated concern for fraud and this
additional concern for added time and expense [of identifying
a beneficiary not disclosed in public documents] provide a
reasonable justification.” Id., at *4.
10                                                    No. 14-1712

                                II.
    Stable contends that, as the beneficiary of an Illinois land
trust, it is an “owner” of the land for purposes of DCP benefits
and that the USDA’s conclusion to the contrary was in error.
Although it is the trustee of the land trust who holds title to the
farmland, it is the trust beneficiary who holds the power to
control the land; this authority, in Stable’s view, makes the
beneficiary the owner in fact. In this regard, Stable contends
that its situation is similar to the five ownership scenarios cited
in the regulation, which Stable characterizes as variations of
control without legal ownership of the land. Finally, Stable
represents that the USDA in practice treats the beneficiary of
a deed of trust as an owner; and Stable argues that because it
is similarly situated, it too should be treated as an owner.
    We review the district court’s summary judgment decision
de novo. E.g., Ripberger v. Corizon, Inc., — F.3d —, 2014 WL
6911665, at *4 (7th Cir. Dec. 10, 2014). As this is an action for
review of final action taken by a federal administrative agency,
see 5 U.S.C. §§ 702, 704, the ultimate question is whether that
action is “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with the law.” Id. § 706(2). In
answering that question, we rely on the same administrative
record that was before the district court and render an inde-
pendent judgment as to whether the agency acted unreason-
ably. See St. Clair v. Secretary of the Navy, 155 F.3d 848, 850-51
(7th Cir. 1998). As the foregoing summary of Stable’s appellate
arguments reveals, the central issue presented is whether the
FSA erred when it determined that Stable is not an owner that
is eligible for DCP benefits. It is the USDA’s regulation that
defines the term “owner” for this purpose. The agency was
No. 14-1712                                                       11

authorized to promulgate the regulation pursuant to 7 U.S.C.
§ 7991(c), and there is no contention that the regulation is in
some way inconsistent with the statute. Stable’s quarrel,
instead, is solely with the USDA’s understanding of the
regulation. We owe substantial deference to the agency’s
interpretation. Abraham Lincoln Mem. Hosp. v. Sebelius, 698 F.3d
536, 547 (7th Cir. 2012). “Our task is not to decide which among
several competing interpretations best serves the regulatory
purpose. Rather, the agency’s interpretation must be given
controlling weight unless is its plainly erroneous or inconsis-
tent with the regulation.” Id. (quoting Thomas Jefferson Univ. v.
Shalala, 512 U.S. 504, 512, 114 S. Ct. 2381, 2386 (1994)). Stable’s
view is that the USDA’s focus on who holds title to the
property held by an Illinois land trust is not in accordance with
the plain terms of section 718.2.
    The regulation provides in the first instance that an owner
of farmland is one who holds “legal ownership” of the land.
The question is what the word “legal” is intended to signify in
this context. As the district judge recognized, we presume that
the qualifier “legal” was used to modify “ownership” in some
way. 2014 WL 1017032, at *3; see Loughrin v. United States, 134
S. Ct. 2384, 2390 (2014); Nat’l Ass’n of Home Builders v. Defenders
of Wildlife, 551 U.S. 644, 669, 127 S. Ct. 2518, 2536 (2007); Duncan
v. Walker, 533 U.S. 167, 175, 121 S. Ct. 2120, 2126 (2001); Walters
v. Metro. Educ. Enters., Inc., 519 U.S. 202, 209, 117 S. Ct. 660, 664
(1997); United States v. Menasche, 348 U.S. 528, 538-39, 75 S. Ct.
513, 520 (1955). Stable implicitly construes “legal ownership”
to mean actual or true ownership—or, put another way, a
relationship to the land that the law would recognize as
genuine ownership.
12                                                            No. 14-1712

     There are, indeed, any number of Illinois cases that in
multiple contexts recognize the beneficiary of an Illinois land
trust as the true owner of the land, notwithstanding the fact
that it is the trustee who holds title, given that the power to
direct the trustee and to possess and control the land resides
with the beneficiary. See Redfield v. Continental Cas. Corp., 818
F.2d 596, 607-09 (7th Cir. 1987) (insurance); In re Gladstone Glen,
628 F.2d 1015, 1018 (7th Cir. 1980) (bankruptcy); People v.
Chicago Title & Trust Co., supra, 389 N.E.2d at 544-45 (federal
estate taxes); Matanky Realty Group, Inc. v. Katris, 856 N.E.2d
579, 583 (Ill. App. Ct. 2006) (Illinois Mechanic’s Lien Act);
Sajdak v. Sajdak, 586 N.E.2d 716, 722-23 (Ill. App. Ct. 1992)
(Illinois Joint Rights and Obligations Act); IMM Acceptance
Corp. v. First Nat’l Bank & Trust Co. of Evanston, 499 N.E.2d
1012, 1015-16 (Ill. App. Ct. 1986) (Illinois Statute of Frauds);
Brazowski v. Chicago Title & Trust Co., 280 Ill. App. 293, 305 (Ill.
App. Ct. 1935) (liability in tort for injuries sustained on land).
   None of these cases, however, describe the land trust
beneficiary’s relationship to the land as legal ownership. More
commonly, as the district court pointed out, legal ownership
connotes the possession of legal title to the property, especially
where, as here, one person or entity is holding title for the
benefit of another. BLACK’S LAW DICTIONARY 280 (10th ed.
2014); see Margaret Hartley Healy, Illinois Real Property
Service, Land Trusts, 5 Ill. Real Property §§ 31:103, 34:13
(updated Feb. 2014).1 Thus, any number of Illinois cases refer


1
   Stable points out that the regulation uses the phrase “legal ownership”
rather than “legal owner.” But it never offers a convincing explanation why
                                                               (continued...)
No. 14-1712                                                         13

to the trustee of a land trust as the legal owner of the property.
E.g., City of Naperville v. Old Second Nat’l Bank of Aurora, 763
N.E.2d 951, 952 (Ill. App. Ct. 2002); LaSalle Bank, N.I. v. First
Am. Bank, 736 N.E.2d 619, 625 (Ill. App. Ct. 2000); Henstein v.
Buschbach, 618 N.E.2d 1042, 1044 (Ill. App. Ct. 1993); Mid-City
Nat’l Bank v. C.A. Hemphill & Assocs., 516 N.E.2d 460, 461 (Ill.
App. Ct. 1987); O’Hara v. Chicago Title & Trust Co., 450 N.E.2d
1183, 1184 (Ill. App. Ct. 1983); LaSalle Nat’l Bank & Trust Co. v.
Cook County, 402 N.E.2d 687, 688 (Ill. App. Ct. 1980).
    More to the point, our own decision in Gladstone Glen draws
a distinction between ownership in fact, or genuine ownership,
on the one hand, and legal ownership on the other. The issue
in Gladstone Glen was whether the beneficiary of an Illinois land
trust constituted a legal or equitable owner of the property in
question, so as to qualify as a debtor who could file for
bankruptcy. Given the beneficiary’s broad powers of control,
we held that the trust beneficiary should be deemed an
equitable owner of the land. At the same time, we observed
that the beneficiary is not the legal owner of the property:
      It is plain that Gladstone Glen is not the legal owner
      of the real property here. We understand “legal
      owner” to mean the owner of record, see In re
      Spicewood Associates, 445 F. Supp. 564, 569 (N.D. Ill.
      1977), and the federal courts will look to and follow
      state law in determining whether the debtor is the
      legal owner. See, e.g., Owners of “SW 8" Real Estate v.


1
 (...continued)
we should attribute entirely different meanings to the two terms.
14                                                    No. 14-1712

     McQuaid, 513 F.2d 558 (9th Cir. 1975). Here the legal
     title and legal ownership of the real property are
     vested in the trustee of the land trust, not the benefi-
     ciary. …
Id. at 1018. (As the Bankruptcy Code required only that the
party seeking bankruptcy be the legal or the equitable owner,
equitable ownership of the land was sufficient for the benefi-
ciary to qualify as debtor.)
    Other cases have likewise distinguished between a land
trust beneficiary’s practical ownership of the trust property
and the trustee’s legal ownership of the property. IMM
Acceptance Corp., 499 N.E.2d at 1015 (noting that whereas “true
ownership of the land lies with the beneficiary” of an Illinois
land trust, trustee’s interest assumes significance in context of
relationships based on title); Chicago Title & Trust Co., 389
N.E.2d at 544 (“Title refers only to a legal relationship to the
land, while ownership is comparable to control and denotes an
interest in the real estate other than that of holding title
thereto.”); Wheaton Coll. v. Dep’t of Revenue, 508 N.E.2d 1136,
1137 (Ill. App. Ct. 1987) (same); Dep’t of Conservation v. Franzen,
356 N.E.2d 1245, 1249-50 (Ill. App. Ct. 1976) (noting that Illinois
law treats the land trust beneficiary as the real party in interest
with respect to issues involving management and control of the
land, but does not permit beneficiary to act as an owner with
respect to matters involving title to the land, where third
parties are likely to rely on the public record, which does not
disclose the beneficiary); see also Sieron v. Hanover Fire & Cas.
Ins. Co., 485 F. Supp. 2d 962, 967 (S.D. Ill. 2007) (distinguishing
No. 14-1712                                                     15

between use, possession, and control of land and ownership of
record).
    Collectively, these cases reinforce the district court’s
conclusion that insofar as an Illinois land trust is concerned, it
is the trustee that holds legal ownership of the farmland. The
general definition of “owner” supplied by the first line of
section 718.2 thus suggests that Stable is not the owner of the
property for purposes of DCP benefits. The FSA’s understand-
ing of the regulation thus was not plainly erroneous or
inconsistent with its terms.
     Stable fares no better with the five specific categories that
the regulation deems “includ[ed]” within the universe of
benefit-eligible “owners.” None of the five categories includes
the beneficiary of an Illinois land trust, but Stable argues, as it
did below, that the five enumerated categories are merely
illustrative, with room for the FSA—and, if necessary, a
reviewing court—to add to the list. It is true, as Stable points
out, that the term “include” often invites enlargement of the
list that follows. See Samantar v. Yousuf, 560 U.S. 305, 317 &
n.10, 130 S. Ct. 2278, 2287 & n.10 (2010); United States v. Latham,
754 F.2d 747, 750 (7th Cir. 1985). But this is not invariably true;
the context of the term matters. See id. Here, as the district
court recognized, the five categories named in section 718.2
comprise an “eclectic list without a clear conceptual principle
linking them.” 2014 WL 1017032, at *4. Some of the listed
categories fit Stable’s control-without-title moniker, although
it is not clear that all do, including in particular land owned by
a government agency. And some of those that do fit the
description are qualified—namely, the purchaser of a farm in
a foreclosure proceeding, and the heir to a farm who lacks legal
16                                                           No. 14-1712

documentation confirming ownership. § 718.2 (4) & (5). The list
thus reads more naturally as a discrete set of exceptions to the
opening language of the regulation, which otherwise limits the
class of landowners eligible for benefits to titleholders. What-
ever the beneficiary of a land trust might have in common with
one or more of the listed cases, we are not persuaded that it is
obviously inconsistent with the regulation for the FSA not to
look beyond the delineated scenarios and recognize additional
non-titleholders as owners on a case-by-case basis.
    Stable’s final argument posits that the FSA in practice does
recognize another category of non-titleholder as an owner,
although it is not one of the five listed in the regulation. Stable
represents that the FSA treats the beneficiary of a deed of
trust—used in lieu of a mortgage in non-judicial foreclosure
states—as an owner, although such a beneficiary, like the
beneficiary of an Illinois land trust, does not hold title to the
property (rather, the lender does). In Stable’s view, if that type
of beneficiary qualifies as an owner for purposes of DCP
benefits, it is irrational for the FSA not to recognize the
beneficiary of a land trust as an eligible owner. The district
court, although it rejected the contention, described this as
Stable’s best argument. 2014 WL 1017032, at *4.
   The first problem with the argument is the lack of evidence
substantiating Stable’s representation that the FSA recognizes
the beneficiary of a deed of trust as an owner for purposes of
section 718.2.2 The government does not concede the existence

2
   The only documentation in the record on this point is a two-page
Wikipedia entry describing what trust deeds are (R. 14-13 at 22-23); we can
                                                              (continued...)
No. 14-1712                                                             17

of the practice Stable describes. See Gov’t Br. 24-25. If, in fact,
the FSA does treat the beneficiary of a deed of trust as an
owner, then it should not be difficult for Stable to document
that practice. Instead, the government’s argument about the
lack of substantiation is passed over in silence by Stable’s reply
brief in this court.
    Second, as the district court reasoned, it would not be
arbitrary and capricious for the FSA to draw a distinction
between the beneficiary of a deed of trust and the beneficiary
of an Illinois land trust. Unlike the latter, the beneficiary of a
trust deed will appear in the chain of title, supplying the
agency with a ready means of verifying the beneficiary’s status.
There is therefore no need to review and interpret private
documents, such as the trust agreement between Stable and the
bank, in order to verify who is the real owner of the property.
(Nor, assuming that Stable is correct in asserting that its status
will be revealed elsewhere—in tax records, for example—is
there a need for the USDA to search for and evaluate the
significance of such records.) As the district court reasoned, it
is entirely rational for an agency administering a large pro-
gram to restrict benefits to those whose eligibility it can most
easily verify.




2
  (...continued)
find no evidence that the FSA recognizes the beneficiary of a trust deed as
an owner. For its part, the USDA has acknowledged only that Stable made
this argument before the USDA’s National Appeals Division, not that the
factual premise of the argument is correct. R. 12 (Answer to the Complaint)
¶ 54; R. 25 (Response to Plaintiff’s Statement of Material Facts) ¶ 42.
18                                                 No. 14-1712

                              III.
    The FSA’s decision to deny DCP benefits to Stable was
neither contrary to the terms of section 718.2 nor arbitrary and
capricious. Because Stable does not possess legal ownership of
the farmland in question, it was not eligible for benefits under
the terms of the regulation. We therefore AFFIRM the district
court’s judgment.